
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 137
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2012
			Mr. Rohrabacher
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Azeri people, currently divided between Azerbaijan and Iran, have the right to
		  self-determination and to their own sovereign country if they so
		  choose.
	
	
		Whereas the Azeri people have maintained a proud and
			 distinctive national, cultural, and religious identity dating back to ancient
			 times;
		Whereas in Iran, the provinces inhabited mainly by ethnic
			 Azeris are called East and West Azerbaijan by the government in Tehran, thus
			 giving credibility to the claim that the homeland of the Azeri is
			 divided;
		Whereas the Azeri homeland was split between Russia and
			 Persia by the Treaty of Turkmenchay in 1828, without the consent of the
			 Azeris;
		Whereas the Azeris gained partial liberation when the
			 Republic of Azerbaijan gained its independence in 1991 during the collapse of
			 the Soviet Union; and
		Whereas it is the policy of the United States to oppose
			 aggression and the violation of human rights inherent in the subjugation of
			 national groups like the Azeris in Iran: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 Azeri people, currently divided between Azerbaijan and Iran, have the right to
			 self-determination and they should be afforded the opportunity to choose their
			 own status among the community of nations, living in peace and harmony, without
			 external coercion.
		
